           Case 1:14-cv-00905-VSB Document 172 Filed 08/17/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  8/17/2021
IN RE: KEURIG GREEN MOUNTAIN                               :
SINGLE-SERVE COFFEE ANTITRUST                              :
LITIGATION                                                 :
                                                           :                14-md-2542 (VSB)
This Document Concerns All Related Actions :
                                                           :                      ORDER
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On August 13, 2021, I issued an endorsement granting the parties’ proposed sealing

 procedures outlined at Document 1435. (Doc. 1436.) In that endorsement, I stated that I was

 adopting “the parties’ proposed sealing procedure for Daubert and summary judgment

 mateirals.” (Id.) In the parties’ letter, they proposed that “[t]he parties use a similar procedure

 for the Direct Purchaser Plaintiffs’ reply in support of class certification,” and then outlined the

 procedure in more detail. (Doc. 1435.) On August 16, 2021, I received a communication from

 Direct Purchaser Plaintiffs and Defendant, requesting clarification as to whether my endorsement

 at Document 1436 applied to the Direct Purchaser Plaintiffs’ reply brief. Accordingly, it is

 hereby:

          ORDERED my order at Document 1436 applies to the Direct Purchaser Plaintiffs’ reply

 brief in support of class certification. I adopt the parties’ proposed sealing procedure as outlined

 in that order.

 SO ORDERED.

Dated: August 17, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
